DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 55-56 and 58-75 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 22, 2022 has been entered and made of record.

Allowable Subject Matter
	Claims 55-56 and 58-75 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 71, it is persuasive that “claim 71 is amended to be a parallel apparatus version of current independent method claim 72” (Remarks, p. 8).  Accordingly, claim 71 is allowed for the same reason as in claim 72 below.  Please see claim 72 for detailed analysis.
As to claim 75, it depends from claim 71, and is allowed at least for the same reason above. 
As to claim 72, the closest known prior art, i.e., Miller et al. (US 7,386,799 B1), Vinmani et al. (US 2018/0182172 A1), He et al. (US 2019/0230142 A1), Thulasimani et al. (US 2016/0180495 A1), King, JR. (US 2015/0024368 A1), Mao et al. (US 2016/0093108 A1), Osman et al. (US 2018/0005429 A1), Tokubo (US 2018/0096519 A1), Osman (US 2018/0311585 A1), Black et al. (US 2018/0093185 A1) and Latta et al. (US 2014/0125698 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “determining that the current value relating to both the first immersive device and the second immersive device has changed; determining a second experience-sharing mode based on the changed current value, wherein the second experience-sharing mode comprises second rules for sharing at least one of content and immersive environment information between the first immersive device and at least the second immersive device; and providing a second shared immersive experience to the user of the first immersive device, in accordance with the second rules for sharing, and based on a second received set of content relating to the already existing current immersive experience session of the user of the second immersive device”.
As to claims 55-56, 58-70 and 73-74, they directly or indirectly depend from claim 72, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 28, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***